PER CURIAM:
Wendell Edward Betancourt appeals the district court’s orders denying his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Betancourt, No. 3:01-cr-00025-JPB-5 (N.D.W. Va. June 13, 2008; May 30, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.